

115 SRES 352 ATS: Designating the week of December 3 through December 9, 2017, as “National Nurse-Managed Health Clinic Week”.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 352IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Alexander (for himself and Mr. Merkley) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of December 3 through December 9, 2017, as National Nurse-Managed Health Clinic Week.
	
 Whereas nurse-managed health clinics are nonprofit, community-based health care sites that offer primary care and wellness services based on the nursing model;
 Whereas the nursing model emphasizes the protection, promotion, and optimization of health, the prevention of illness, the alleviation of suffering, and the diagnosis and treatment of illness;
 Whereas an advanced practice nurse leads each nurse-managed health clinic, and an interdisciplinary team of highly qualified health care professionals staffs each nurse-managed health clinic;
 Whereas nurse-managed health clinics offer a broad scope of services, including treatment for acute and chronic illnesses, routine physical exams, immunizations for adults and children, disease screenings, health education, prenatal care, dental care, and drug and alcohol treatment;
 Whereas, as of September 2017, approximately 500 nurse-managed health clinics provided care across the United States and recorded more than 2,500,000 patient encounters annually;
 Whereas nurse-managed health clinics strengthen the health care safety net by expanding access to primary care and chronic disease management services for vulnerable and medically underserved populations in diverse rural, urban, and suburban communities;
 Whereas research has shown that nurse-managed health clinics experience high patient retention and patient satisfaction rates, and nurse-managed health clinic patients, compared to patients of other similar safety net providers, experience higher rates of generic medication fills and lower hospitalization rates;
 Whereas the 2013 Health Affairs article “Nurse-Managed Health Centers and Patient-Homes Could Mitigate Expected Primary Care Physician Shortage” highlights the ability of nurse-managed health clinics to bring high quality care to individuals who may not otherwise receive needed services; and
 Whereas nurse-managed health clinics offering both primary care and wellness services provide quality care in a cost-effective manner: Now, therefore, be it
	
 That the Senate— (1)designates the week of December 3 through December 9, 2017, as National Nurse-Managed Health Clinic Week;
 (2)supports the ideals and goals of National Nurse-Managed Health Clinic Week; and (3)encourages the expansion of nurse-managed health clinics so that nurse-managed health clinics may continue to serve as health care workforce development sites for the next generation of primary care providers.